COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Frank and Humphreys
Argued at Richmond, Virginia


LEVI MILTON WALKER, S/K/A
 LEVY MILTON WALKER
                                          MEMORANDUM OPINION * BY
v.   Record No. 2653-99-2             JUDGE RUDOLPH BUMGARDNER, III
                                             OCTOBER 10, 2000
COUNTY OF CHESTERFIELD


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                   Herbert C. Gill, Jr., Judge

          Emmet D. Alexander for appellant.

          Larry S. Hogan, Assistant Commonwealth's
          Attorney (William W. Davenport,
          Commonwealth's Attorney; B. Scott McMichael,
          Third Year Law Intern, on brief), for
          appellee.


     Levi Milton Walker appeals his conviction of driving under

the influence.   He contends that Chesterfield County improperly

enacted its driving under the influence ordinance.   Finding no

error, we affirm.

     The arrest warrant charged the defendant did "drive or

operate a motor vehicle under the influence of alcoholic

beverages or other self administered intoxicants and/or drugs as

described in Section 18.2-266(I), (II), (III) and/or (IV) 1950

code of Virginia as amended."   It then cited both the local


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
ordinance and the state code, "13-1/18.2-266."     The defendant

pleaded not guilty but stipulated the Commonwealth's evidence

and presented no defense evidence.     The trial court convicted

the defendant of driving under the influence in violation of

Code § 18.2-266.

     The defendant argues the county ordinance was invalid

because the General Assembly amended the code after the county

adopted its ordinance.   See Code § 46.2-1313.     However, the

final order clearly states the trial court convicted the

defendant of violating Code § 18.2-266, not of violating the

local ordinance.   The order from which the defendant appeals

does not reflect the issue he raises.    We cannot consider the

issue raised because a court speaks only through its orders.

See Cunningham v. Smith, 205 Va. 205, 208, 135 S.E.2d 770, 773

(1964).   Accordingly, we affirm the conviction.

                                                            Affirmed.




                               - 2 -